UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7939


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRACY LYNN PETTY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:04-cr-00250-RJC-CH-5)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Lynn Petty, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tracy Lynn Petty appeals the district court’s order

denying relief on her motion for reduction of sentence filed

pursuant   to    18    U.S.C.    §   3582(c)(2)   (2006).      We    find   no

reversible error and we thus affirm for the reasons stated by

the district court.        United States v. Petty, No. 3:04-cr-00250-

RJC-CH-5 (W.D.N.C. Aug. 27, 2008).            We deny Petty’s motion for

appointment     of    counsel,   and   we   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                       2